

113 HR 3934 IH: Passenger Fee Restructuring Exemptions Act of 2014
U.S. House of Representatives
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3934IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2014Ms. Gabbard (for herself, Ms. Hanabusa, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend title 49, United States Code, to exempt certain flights from increased aviation security service fees.1.Short titleThis Act may be cited as the Passenger Fee Restructuring Exemptions Act of 2014.2.Exceptions to restructuring of passenger fee(a)In generalSection 44940(c) of title 49, United States Code, is amended—(1)by striking Fees imposed and inserting the following:(1)In generalExcept as provided by paragraph (2), fees imposed; and(2)by adding at the end the following:(2)ExceptionsFees imposed under subsection (a)(1) may not exceed $2.50 per enplanement, and the total amount of such fees may not exceed $5.00 per one-way trip, for passengers—(A)boarding to an eligible place under subchapter II of chapter 417 for which essential air service compensation is paid under that subchapter; or(B)on flights, including flight segments, between 2 or more points in Hawaii or 2 or more points in Alaska..(b)Conforming amendmentSection 601(d) of the Bipartisan Budget Act of 2013 is amended in the matter preceding paragraph (1) by inserting , as modified by the amendments made by section 2 of the Passenger Fee Restructuring Exemptions Act of 2014 after subsection (b) .